Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
     Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Claim 38-57 (in part), drawn to a non-crystalline acid addition salt of 2R,6R-hydroxynorketamine
Claim 38-57 (in part), drawn to a non-crystalline acid addition salt of 2S,6S-hydroxynorketamine.
Claim 38-41, 44-46, 53 and 56-57 (in part), drawn to a crystalline form of 2S,6S- hydroxynorketamine D-malate.
Claim 38-41, 44-46, 53 and 56-57 (in part), drawn to a crystalline form of 2R,6R-hydroxynorketamine L-malate, 
Claim 38-40, 43-46, 53 and 56-57 (in part), drawn to a crystalline form of crystalline form of 2S,6S-Page 4 of 7DOCKET NO.: PBSPH_0002US01PATENThydroxynorketamine L-pyroglutamate, 
Claim 38-40, 43-52, 53 and 56-57 (in part), drawn to a crystalline form of 2R,6R-hydroxynorketamine L-pyroglutamate,
Claim 38-40, 43-52, 53 and 56-57 (in part), drawn to a crystalline form of 2S,6S- hydroxynorketamine D-pyroglutamate,
Claim 38-40, 43-46, 53 and 56-57 (in part), drawn to a crystalline form of 2R,6R-hydroxynorketamine D-pyroglutamate.
Claim 38-40, 42, 44-46, 53 and 55-57 (in part), drawn to a crystalline form of 2S,6S-hydroxynorketamine difumarate,.
Claim 38-40, 42, 44-46, 53 and 55-57 (in part), drawn to a crystalline form of 2R,6R-hydroxynorketamine difumarate,.
Claim 38-40, 44-46, 53-54 and 56-57 (in part), drawn to a crystalline form of 2R,6R-hydroxynorketamine L-tartrate.
Claim 38-40, 44-46, 53-54 and 56-57 (in part), drawn to a crystalline form of 2S,6S-hydroxynorketamine D-tartrate.
Claim 38-40, 44-46, 53 and 56-57 (in part), drawn to a crystalline form not included in the above groups.
Some of the included claims might not read on the compound or crystalline form indicated, in which case, those claims will be withdrawn as being non-readable on the elected group.
37 CFR 1.475(b) states:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically adapted for the manufacture of the said product; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.”
Furthermore, according to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state, “The expression 'special technical features' is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.”
	The inventions listed in Groups 1-13 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: In the instant case, the compounds/crystalline/enantiomeric forms are directed to distinct physical forms of different compounds which constitutes a special technical feature that is not shared by the other group. 
Election of Species
	This application also contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows:  The particular acid addition salt for the hydroxynorketamine.
Thus the examiner requests the applicant choose one acid addition salt for the hydroxynorketamine.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).  The following claim(s) are generic: 1 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
            

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622